CAMPBELL, Judge.
Appellant, Elizabeth G. Henson, challenges the final judgment entered on her personal injury claim against appellee, Julie M. Has-lam. Appellee cross-appeals the court’s denial of her request for attorney’s fees under section 45.061, Florida Statutes (1991) and the court’s decision to award appellant those costs that resulted when appellant’s expert witnesses were cancelled due.to a continuance. We affirm on all issues except for the denial of appellee’s request for attorney’s fees.
Under section 45.061, there is a statutory rebuttable presumption that where there is a verdict for the defendant, the plaintiff must have unreasonably rejected a defendant’s previous offer of judgment. State Farm Mut. Auto. Ins. Co. v. Malmberg, 639 So.2d 615 (Fla.1994). Any determination that the presumption has been rebutted and that the rejection was “reasonable,” should be supported by express findings and not a mere conclusion as to reasonableness. See O’Neil v. Wal-Mart Stores, Inc., 602 So.2d 1342, 1343 (Fla. 5th DCA 1992). Since the trial judge here concluded that plaintiff’s/appellee’s rejection of the defendant’s/appellant’s offer was “reasonable,” without making such supporting findings, we reverse the order denying attorney’s fees and remand for the necessary findings.
FRANK, C.J., and THREADGILL, J., concur.